NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      NOV 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 CHINA ENERGY CORPORATION,                       No. 14-16770

                  Plaintiff-Appellee,            D.C. No. 3:13-cv-00562-MMD-
                                                 VPC
   v.

 MICHAEL SAMMONS,                                MEMORANDUM*

                  Defendant-Appellant,

 and

 ELENA SAMMONS; et al.,

                  Defendants.

                    Appeal from the United States District Court
                             for the District of Nevada
                     Miranda M. Du, District Judge, Presiding

                          Submitted November 16, 2016**

Before:       LEAVY, BERZON, and MURGUIA, Circuit Judges.

        Michael Sammons appeals pro se from the district court’s order denying his


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to intervene on behalf of his wife in plaintiff China Energy Corporation’s

diversity action alleging an improper exercise of dissenters’ rights. We dismiss.

      We lack jurisdiction over this interlocutory appeal because the order

challenged is not final or appealable. See 28 U.S.C. § 1291; Stringfellow v.

Concerned Neighbors In Action, 480 U.S. 370, 375, 378-79 (1987) (a challenge to

a court’s order limiting the scope of a party’s participation in the litigation is a

collateral order that generally can be appealed only after a final judgment on the

merits); see also Mohawk Indus., Inc. v. Carpenter, 558 U.S. 100, 113 (2009)

(“[T]he class of collaterally appealable orders must remain narrow and selective in

its membership.” (citation and internal quotation marks omitted)). Accordingly,

we dismiss this appeal for lack of jurisdiction.

      Sammons’s motions to submit the case on the briefs, filed on November 4

and 5, 2014, are denied as moot.

      On March 25, 2016, this court informed appellee that a corporation must be

represented by counsel and ordered new counsel to file a notice of appearance with

the court. The order warned appellee that failure to comply would result in the

striking of the previously filed answering brief and submission of the appeal on the

opening brief. To date, appellee has not complied with the court's order.

                                            2                                     14-16770
Accordingly, the Clerk shall strike the answering brief at Docket Entry No. 10.

      DISMISSED.




                                         3                                  14-16770